Citation Nr: 1431077	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  14-18 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from August 1947 to April 1951.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

In Clemons v. Shinseki, 23 Vet. App (2009), the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  In the present claim, the Veteran does not have a diagnosis of an acquired psychiatric disability.  (He has a diagnosis of senile (old age) dementia, with noted memory loss.)  The Board finds that the issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD, has not been raised by the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a confirmed stressor, a stressor related to actual combat, or a stressor related to his fear of hostile military or terrorist activity.

2.  The competent medical evidence of record is against a finding that the Veteran has a current diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

CONCLUSION OF LAW

The criteria for service connection for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in August 2011. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), service personnel records, post service medical records, and the statements of the Veteran in support of the claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran underwent a VA examination in 2012, which the Board finds was adequate and the report of which includes an adequate opinion.  In his VA Form 9, the Veteran contended that he had a hard time understanding the questions asked of him, and that it "could have been better if the examiner allowed my wife to answer some of the questions or had a private interview with her."  The report does reflect that the examiner considered the statements of the Veteran as well as those of his spouse and daughter in-law.  The report does not reflect that the examiner was unable to adequately assess the Veteran's symptoms and situation.  

The Board also acknowledges that the examiner did not review the claims file; nevertheless, the Board finds that the examination was adequate.  The Veteran, as discussed in further detail below, does not report a specific traumatic experience in combat, and does not have sufficient stressors related to fear of hostile military or terrorist activity to which he responded with intense fear, helplessness, or horror.  In addition, the evidence does not support a finding of a personal assault as a stressor.  Nevertheless, as noted in the examination report, the examiner considered the Veteran's statement that he had "some" combat in service.  Importantly, the Veteran did not report and/or exhibit symptoms of PTSD sufficient to warrant a diagnosis of such.  In essence, the Veteran did not have a confirmed stressor or sufficient symptoms of PTSD; thus, a review of the claims file by the examiner was not necessary.  

Subsequent to the VA examination and the RO's denial of the claim, the Veteran, in a May 2012 statement, reported that he "jumps out of his skin at loud noises," dislikes changes, has a hard time remembering names and events, has hit his wife while dreaming, has periods of irritability, and busts out in a rage.  The Board finds that an additional clinical opinion which considers these symptoms is not warranted as the Veteran is less than credible with regard to such symptoms as related to PTSD.  Notably, the clinical records prior to the 2012 statement are negative for such symptoms.  Moreover, the Veteran did not note these symptoms when being examined specifically for PTSD in April 2012, as would be expected and reasonable if the symptoms did exist.  While the Veteran's spouse has indicated that the Veteran appears to be fighting in his dreams, he, himself, has stated that he does not remember dreams, and sleeps well.  It was only after the claim was denied, that the Veteran reported that he had symptoms of jumping out of his skin at loud noises, disliking changes, and having periods of irritability and rage.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  While a February 2008 VA clinical record reflects nightly hallucinations, it does not reflect that these were related to service; the PTSD screening was negative, and the symptoms were not during the claim period.  (A March 2011 record reflects he had not had any hallucinations.)  The Veteran is less than credible as to his symptoms.

As is discussed in much further detail below, assuming arguendo that the Veteran did have the additional symptoms which may be related to PTSD, he still does not have a confirmed stressor, or a stressor related to actual combat, or a stressor related to fear of hostile military or terrorist activity to which he responded with intense fear, helplessness, or horror.  Thus, another clinical opinion is not necessary.
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Service Connection in general 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Service connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

The provisions of 38 C.F.R. § 3.304(f)(3) are limited to stressors arising from hostile military or terrorist acts toward the U.S. military committed by individuals or entities, rather than acts of one service member directed at another service member.  Hostile criminal actions, such as the harassment and personal assault stressors alleged by a Veteran are contemplated under the provisions of § 3.304(f)(5), which addresses evidentiary considerations where PTSD is alleged to have resulted from an in-service personal assault.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).

In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5).

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has PTSD as a result of active service.  An essential element of a claim for service connection is that there must be evidence of a current disability.  For the reasons noted below, the Board finds that the Veteran does not have PTSD.  

The Veteran underwent a VA examination in April 2012.  The VA examiner opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD and the Veteran does not have a stressor.  The report reflects, in pertinent part, as follows:

[The Veteran] denies any personal history of mood problems, anxiety, or thought disorder.  Veteran was deployed to Korea in 1950 and reports "some" combat exposure.  Veteran denies any experience of symptoms consistent with PTSD with the exception of mild sleep disturbance, Veteran' s wife states that he often appears to be "fighting in his sleep," but when he wakes, he does not remember dreams.  Veteran states he sleeps well despite waking frequently to use the bathroom.  He denies feeling fatigued during the day.  He reports that he has been diagnosed with dementia and has been having memory problems for approximately six years.   

At the examination, the Veteran did not provide any specific stressor or fear of hostile military or terrorist activity.  The report reflects that the Veteran was "unable to report any specific stressors that meet [sic] would be consistent with a Criterion A stressor."  

The report reflects that the Veteran and his wife both reported that their relationship "has always been very good," and his wife noted "gets better every day".  The Veteran reported that he had no social dissatisfaction (other than his elderly contacts are in failing health), no occupational difficulty while employed, no mood problems, no anxiety, and no thought disorder.  

The 2012 VA examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD because his reported symptoms did not meet the diagnostic criteria under DSM-IV.  There is also no private record, or other VA record, which reflects a competent credible diagnosis of PTSD or other acquired psychiatric disability.  VA clinical records reflect that a March 2002 screening for major depressive disorder was negative, a February 2008 screening for PTSD was negative, and a March 2011 screening for depression was negative.  

The earliest evidence regarding possible PTSD was the Veteran's August 2011 statement that he was filing a claim for entitlement to service connection for PTSD, approximately 60 years after separation from service, with no prior complaints of, or treatment for, PTSD or another acquired psychiatric disability.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the present claim, not only is there more than 60 years between separation and the filing of a claim, but the Veteran still does not have documentation of a current disability.

In sum, the clinical evidence of record, which is the most probative, is against a finding that the Veteran has a current acquired psychiatric disability, to include PTSD.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for PTSD is not warranted in this case.  The competent credible evidence of record is against a finding that the Veteran has had PTSD during the period of his claim.

A Veteran is generally competent to attest to factual matters of which he has first-hand knowledge.  In this case, the evidence reflects that the Veteran may have dementia, which could affect his competency.  Nevertheless, assuming that he is competent to attest to factual matters of which he has first-hand knowledge, the Board finds that acquired psychiatric disabilities are not the type of disability for which a lay person can provide an accurate diagnosis and/or etiology opinion.  The Veteran has not been shown to possess the requisite skills or training necessary to be capable of making precise diagnostic evaluations necessary for a finding of PTSD.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of psychiatric disorders.  The Board finds that such findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Further, the regulations specifically require medical evidence diagnosing PTSD.  38 C.F.R. § 3.304(f).

Even if the Veteran had a diagnosis of PTSD, the Veteran does not have a confirmed stressor to support such a diagnosis.  For purposes of completeness, the Board has considered whether the evidence supports a finding that the Veteran served in combat, had a stressor related to a fear of hostile military or terrorist activity, or had a stressor related to personal assault. 

The Veteran's DD-214 reflects that his military occupational specialty (MOS) was a truck driver.  His DD Form 214 does not reflect that he received any decorations or medals indicative of involvement in combat or service in Korea.  

The evidence of record establishes that the Veteran arrived at Inchon, Korea on September 21, 1950.  (See Sea and Air Travel- embarkation slips.)  A Record of Service form (NAVMC 118(3)-PD ) reflects that the Veteran was en route to the 1st Armored Amphibian battalion on October 12, 1950.  STRs reflect that he was admitted to the sick list at the U.S. Naval Hospital on October 14, 1950, after being sent to Japan, after he had developed generalized pain in his left foot while marching in Korea for four or five days.  He was in Hawaii on October 27, 1950.  He arrived in California on October 31, 1950.  In sum, the Veteran served in Korea from approximately September 21, 1950 to October 12, 1950, or for approximately 21 days until he was admitted to the hospital for a left foot disability. 

The Veteran testified at a September 2008 Board hearing which was held for an issue regarding a left foot disability.  In pertinent part, he testified as follows:

But I did my duties as much as I could, I was in fire, you know, I did some shooting.  It was a war zone.  (See Board hearing transcript, page 10.)

The Veteran also informed the VA examiner that he had "some" combat exposure.  As noted above, the Veteran was in Korea for less than three weeks before he had to seek medical attention due to a foot disability.  The Veteran's military specialty was as truck driver.  The Board acknowledges the Veteran's statement that as a marine he was given a rifle, and also acknowledges the records which reflect that he was marching in Korea during the Korean War.  A slip of paper from Headquarters, 7th Marines, 1st Marine Division, FMF states "Participated in action against organized enemy forces in Korea during period Sep-Oct '50."  The paper does not list the Veteran's name or identifying information, and does not reflect that the Veteran had actual combat as opposed to general participation in the U.S. military action.  The evidence of record does not support a finding that the Battle of Inchon was still underway when the Veteran arrived in Korea and that he was part of any actual combat.  Moreover, and importantly, the Veteran's alleged stressor is not related to actual combat. 

The Veteran has alleged a stressor of being left on the side of the road by his unit for several hours.  In July 2007 correspondence with regard to a claim of service connection for a left foot disability, the Veteran reported that while in Korea, he was in extreme pain due to walking for miles.  He stated, in pertinent part, as follows: 

I sat down on the side of the road.  The company stopped and the First Sgt. told me to get in formation.  I said I could NOT walk another step.  He said if I did not get in formation "I will shoot you."  I said 'do what You have to do, I CANNOT WALK.'  Obviously, he did not shoot me.  I was left alone, nobody around.  I am in a foreign country, no idea where I was, what I was going to do, where I was going, the [foot] pain was unbearable.   . . .  While Sitting on the side of the road wondering what I was going to do a driver in a Jeep came by.  He was the last man.  He gave me a ride with him. Several hours had past.  I caught up with my Company a couple of days later and was able to stay with them until they went to a rest area.   

In September 2008, the Veteran testified with regard to a claim for entitlement to service connection for a foot disability.  He stated, in pertinent part, as follows:

I'll tell you for a kid 20 years old, and getting left on the road by yourself in a foreign country wasn't fun.  I sat down, I sat down, I just had to stop.  We was marching, going through one part of the island to the other in Korea.  And I just flat stopped, and said I can't walk another step.    

. . .  I was sitting there, and the old first sergeant come back to me, and he says you get in formation or I'm going to shoot you.  I said, you do what you got to do, but I said I can't walk another step, I can't do it.  And of course there were several friends there, and they didn't allow that to happen, but they left me.  And I sat on the road for a long time and finally a jeep came by.  The driver coming from the beach, I stopped him.  He said what the hell are you doing out here?  Then I told him what was going on.  And he said well I'm the last man, I said well I need a ride.  So I got a ride with him and finally caught back up with my unit and got with them.  But several more guys weren't moving very far.  But I was able to do that and then we got to a rest point, that's when they decided to send me back.  But I did my duties as much as I could, I was in fire, you know, I did some shooting.  It was a war zone.  But I was just, just could not walk with the shoes that I had.   . . . . You talk about being scared; you can get pretty scared in a foreign country, and people shooting at you.  And you're left, just left.   

(See Board hearing transcript, pages 9 and 10.)

In a July 2013 statement, the Veteran stated that he fell out of a march in Korea due to his feet hurting and the bitter cold, and that he was left along the side of the road and had thoughts of North Koreans coming up the road and taking him captive.  The Veteran was in Korea in late September and early October.  The Board notes that September and October are not traditionally cold weather months in South Korea, and there is no evidence of record that the weeks the Veteran was in Korea were colder than an average summer or autumn.  Moreover, in 2008, the Veteran testified that it was not extremely cold while he was in Korea, and that it was actually hot sometimes as it was the end of the summer.  While the temperature is not pertinent to the Veteran's present claim, it does reflect that his current recollection of his service is not accurate.   

In a May 2014 statement, the Veteran stated that, at his age and with spare time on his hands, his mind "wanders back to Korea when I was left alone, (by myself), aside the road with the Chinese and Korans coming.  For me being along [sic] in a strange foreign country and not being able to speak the language this WAS A VERY TRAUMATIC EXPERIEINCE."  The Veteran has also stated that "you can get pretty scared in a foreign country, and people shooting at you."  

The evidence does not support a finding that the North Koreans and/or Chinese would have been headed in the direction of the Veteran or that they were shooting at him.  The Veteran's broad allegations of fear of North Koreans and/or Chinese arriving and possibly taking him captive is not a sufficient stressor to support a diagnosis of PTSD.  The first DSM-IV criterion for a diagnosis of PTSD requires that the claimant have been exposed to, experienced, witnessed, or been confronted with a traumatic event and responded with intense fear, helplessness, or horror.  The evidence does not support a finding that the Veteran experienced such.  His statement as to possible North Koreans and/or Chinese approaching was mere speculation, and no such incident actually occurred.  

With regard to the allegation of being shot at, the Board finds that the evidence of record does not support such a stressor; it is not consistent with the circumstances of the Veteran's service given his dates in Korea and the dates of the Battle of Inchon, and he did not report that he responded with intense fear, helplessness, or horror.  Moreover, although the Veteran has said that being left on the side of the road was not "fun" and someone can get scared being in a foreign country, he has not alleged that he responded with intense fear, helplessness, or horror, but rather, that he sat there until a jeep came by and picked him up.  Notably, he did not hide or move away from the side of the road.

The Board has also considered whether the alleged action of the first sergeant could be considered a stressor under 38 C.F.R. § 3.304(f)(3), but finds that it cannot.  The provisions of 38 C.F.R. § 3.304(f)(3) are limited to stressors arising from hostile military or terrorist acts toward the U.S. military committed by individuals or entities, rather than acts of one service member directed at another service member.  

Criminal actions, such as the harassment and personal assault stressors alleged by a Veteran are contemplated under the provisions of § 3.304(f)(5), which addresses evidentiary considerations where PTSD is alleged to have resulted from an in-service personal assault.  In the present case, the Veteran has alleged that his superior threatened to shoot him if he did not join formation.  There is no evidence to support the Veteran's allegation of the first sergeant threatening to shoot him, and no evidence of an actual physical assault.  Moreover, and importantly, the Veteran has not contended that the first sergeant's alleged threat to shoot him was a traumatic event which caused a disability, or that he reacted with intense fear, helplessness, or horror or some other response indicative of trauma.  To the contrary, the Veteran testified that he actually refused to get in formation, and told the sergeant to "do what he had to do".  In addition, the Veteran's STRs are negative for complaints of, or treatment for, anxiety, excessive worrying, or depression following his service in Korea, and the Veteran has not alleged such.  

In sum, the evidence of record is against a finding that the Veteran has PTSD causally related to active service.  The record is against a finding that he has a combat stressor, a stressor which caused intense fear, helplessness, or horror, or a personal assault stressor.  The evidence is also against a finding that he has a current diagnosis of PTSD; either deficiency is sufficient to support a finding that service connection is not warranted. 

The Board appreciates the Veteran's honorable service.  Nonetheless, the evidence is against a finding that service connection for PTSD is warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


